                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 RONNIE WHITENER,                              )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )       No.:   3:20-CV-524-TAV-HBG
                                               )
 CENTURION and                                 )
 EDMUND LANE,                                  )
                                               )
               Defendants.                     )

                               MEMORANDUM OPINION

        Plaintiff filed a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983 that is

 proceeding as to Plaintiff’s claims that Defendants have denied him adequate medical care

 in violation of his constitutional rights [See Doc. 6 p. 11]. Defendants Dr. Edmund Lane

 (“Dr. Lane”) and Centurion of Tennessee, LLC (“Centurion”) have each filed motions to

 dismiss Plaintiff’s claims against them [Docs. 28 and 30]. Plaintiff has submitted a

 response in opposition to the motions [Doc. 33]. Having fully considered the parties’

 arguments and the applicable law, the Court finds that Defendants’ motions [Docs. 28 and

 30] should be GRANTED and this action DISMISSED, for the reasons set forth below.

 I.     MOTION TO DISMISS STANDARD

        Rule 12(b)(6) of the Federal Rules of Civil Procedure provides that a complaint may

 be dismissed for failure to state a claim upon which relief cay be granted. See Fed. R. Civ.

 P. 12(b)(6). To survive a motion to dismiss, a complaint must “state a claim to relief that

 is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic



Case 3:20-cv-00524-TAV-HBG Document 35 Filed 05/28/21 Page 1 of 8 PageID #: 289
 Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim for relief is plausible on its face

 “when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id. A claim for relief is

 implausible on its face when “the well-pleaded facts do not permit the court to infer more

 than the mere possibility of misconduct.” Id. at 679. When considering a plaintiff’s claims,

 all factual allegations in the complaint must be taken as true. See, e.g., Erickson v. Pardus,

 551 U.S. 89, 93-94 (2007).

        Additionally, while Plaintiff’s claim survived the Court’s initial review under the

 Prison Litigation Reform Act (“PLRA”), the standard for overcoming a Rule 12(b)(6)

 motion is a higher bar. See, e.g., Leach v. Corr. Corp. of Am., No. 3:16-CV-2876, 2017

 WL 35861, at *3 (M.D. Tenn. Jan. 4, 2017) (stating the required PLRA screening is “a

 lower burden for the plaintiff to overcome in order for his claims to proceed” than a motion

 to dismiss under Rule 12(b)(6)).

 II.    PLAINTIFF’S RELEVANT ALLEGATIONS

        Plaintiff, an inmate in the custody of the Tennessee Department of Correction

 (“TDOC”), was prescribed corrective back surgery in 2017 [Doc. 5 p. 6]. However, he

 was released from TDOC custody in June 2018 without receiving the surgery [Id. at 8].

 Plaintiff was later rearrested in 2019 and, between September 2019 and September 2020,

 Plaintiff was incarcerated at the Putnam County Justice Center (“PCJC”) [Id. at 9]. While

 housed at PCJC, Plaintiff requested corrective surgery, which resulted in his receiving an

 evaluation and referral to another surgeon [Id.].

                                               2


Case 3:20-cv-00524-TAV-HBG Document 35 Filed 05/28/21 Page 2 of 8 PageID #: 290
        On September 11, 2020, Plaintiff was transferred to the Bledsoe County

 Correctional Complex (“BCCX”) [Id. at 9]. Upon arriving at BCCX, Plaintiff provided

 the intake nurses and intake physician with all of the information he had pertaining to his

 need for corrective back surgery [Id.]. The intake physician referred Plaintiff to another

 physician at BCCX, who evaluated Plaintiff on October 5, 2020 [Id.]. That physician stated

 that “nothing could be done” for Plaintiff due to restrictions caused by Covid-19, as

 Plaintiff’s condition was not an emergency [Id.]. This doctor also advised Plaintiff that he

 should not daily take the Ibuprofen and Tylenol prescribed by the intake physician, and he

 expressed confusion as to why Plaintiff was prescribed a medication causing increased

 appetite and weight gain [Id.]. Plaintiff was not referred to a specialist during his stay at

 BCCX [Id. at 9-13].

        In mid-November 2020, Plaintiff was transferred to the Morgan County

 Correctional Complex, (“MCCX”), where he is currently housed [Id. at 13]. Once at

 MCCX, Plaintiff “made known [his] medical condition” and the recommended treatment

 but was ignored [Id.]. Plaintiff “finally had an eye problem” and was evaluated by

 Dr. Lane [Id.]. Plaintiff spoke to Dr. Lane “about [his] treatment” but had not been treated

 as of January 2021 [Id.].

 III.   DEFENDANTS’ ARGUMENTS

        Defendants Dr. Lane and Centurion argue that Plaintiff’s claim should be dismissed

 for Plaintiff’s failure to state a viable § 1983 claim against them [Docs. 28 and 30]. Each

 Defendant also claims that Plaintiff’s claim sounds in health care liability, and that the

                                              3


Case 3:20-cv-00524-TAV-HBG Document 35 Filed 05/28/21 Page 3 of 8 PageID #: 291
 Court should dismiss Plaintiff’s claim against them due to Plaintiff’s failure to comply

 with the requirements of the Tennessee Health Care Liability Act (“THCLA”) [Docs. 28

 and 30].

 IV.    DISCUSSION

        Plaintiff’s allegation that Defendants denied him proper medical care implicates the

 Eighth Amendment’s prohibition against cruel and unusual punishment, which proscribes

 acts or omissions that produce an “unnecessary and wanton infliction of pain.” Wilson v.

 Seiter, 501 U.S. 294, 297 (1991). The Eighth Amendment “forbids prison officials from

 unnecessarily and wantonly inflicting pain on an inmate by acting with deliberate

 indifference toward [his] serious medical needs.” Blackmore v. Kalamazoo Cty., 390 F.3d

 890, 895 (6th Cir. 2004) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)) (internal

 quotation marks omitted). An Eighth Amendment claim for the denial of adequate medical

 treatment is composed of two parts: (1) an objective component, which requires a plaintiff

 to show a “sufficiently serious” medical need; and (2) a subjective component, which

 requires the plaintiff to show the defendants acted with “deliberate indifference” to that

 need. Farmer v. Brennan, 511 U.S. 825, 834, 842 (1994). This subjective state of

 deliberate indifference requires a plaintiff to show that “the official knows of and

 disregards an excessive risk to inmate health or safety; the official must both be aware of

 facts from which the inference could be drawn that a substantial risk of serious harm exists,

 and he must also draw the inference.” Id. at 837.




                                              4


Case 3:20-cv-00524-TAV-HBG Document 35 Filed 05/28/21 Page 4 of 8 PageID #: 292
        However, the fact that a prisoner might disagree with the adequacy of care given

 does not implicate the Constitution. Westlake v. Lucas, 537 F.2d 857, 860 n. 5 (6th Cir.

 1996). This is because “federal courts are generally reluctant to second guess medical

 judgments and to constitutionalize claims which sound in state tort law.’” Id. Thus,

 differences in the opinions of inmates and medical personnel regarding the appropriate

 treatment, even where the prisoner is ultimately misdiagnosed and therefore inadequately

 treated, is not enough to state a claim of deliberate indifference. See, e.g., Sanderfer v.

 Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Gabehart v. Chapleau, No. 96-5050, 1997

 WL 160322, at *2 (6th Cir. Apr. 4, 1997). Additionally, a showing of negligence is

 insufficient to establish liability; deliberate indifference requires a mental state amounting

 to criminal recklessness. Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013) (citing

 Farmer, 511 U.S. at 834, 839–40).

        A.     Centurion

        Section 1983 does not impose liability against a municipality or corporation merely

 “because it employs a tortfeasor.” Monell v. Dep’t of Soc. Serv., 436 U.S. 658, 691 (1978)

 (holding there is no respondeat superior liability under § 1983). Accordingly, Centurion,

 a private corporation providing medical care to inmates in various TDOC institutions,

 cannot be held liable under § 1983 unless Plaintiff can identify a policy or custom of

 Centurion that, when executed, caused him injury. See Garner v. Memphis Police Dep’t,

 8 F.3d 358, 364 (6th Cir. 1993); Street v. Corr. Corp. of Am., 102 F.3d 810, 817-18 (6th Cir.




                                               5


Case 3:20-cv-00524-TAV-HBG Document 35 Filed 05/28/21 Page 5 of 8 PageID #: 293
 1994). To prevail on a § 1983 claim against Centurion, Plaintiff “must show that a policy

 or well-settled custom of the company was the ‘moving force’ behind the alleged

 deprivation” of his rights. Braswell v. Corr. Corp. of Am., 419 F. App’x 622, 627 (6th Cir.

 2011) (citing Miller v. Sanilac Cty., 606 F.3d 240, 254-55 (6th Cir. 2010)).

        Here, Plaintiff alleges that there are “written and unwritten policies and customs

 such as providing less than adequate medical care to save money” [Doc. 5 p. 9-10].

 However, Plaintiff has not presented any facts to support the existence of any such policy

 or custom. Additionally, Plaintiff has been seen by medical professionals multiple times

 for his back injury since his rearrest in September 2019 — including referrals and surgical

 consults [Id. at 9-13]. These facts do not establish that Centurion has custom or policy of

 denying necessary inmate medical care in order to save money.

        Further, Plaintiff admits that he was told in October 2020 that he could not receive

 back surgery due to COVID-19 and the nonemergency nature of his condition [Id. at 9].

 Therefore, if there was a policy decision to halt surgery, Plaintiff’s allegations demonstrate

 that the decision was made because of the issues associated with performing surgery during

 the COVID-19 pandemic, not a custom or policy to save cost. Accordingly, Centurion’s

 argument that the amended complaint fails to state a claim against it upon which relief

 may be granted under § 1983 is well taken, and Centurion is entitled to be dismissed from

 this action.




                                               6


Case 3:20-cv-00524-TAV-HBG Document 35 Filed 05/28/21 Page 6 of 8 PageID #: 294
        B.     Dr. Lane

        Dr. Lane likewise moves for to be dismissed from this action based on Plaintiff’s

 failure to state a viable § 1983 claim against him. Dr. Lane maintains that Plaintiff’s sole

 allegation against him is that Dr. Lane examined Plaintiff for an eye problem, and that

 Plaintiff “spoke with [Dr. Lane] about [his] treatment” and still did not receive any

 treatment [Id., citing Doc. 5 p. 13]. Dr. Lane notes that nowhere in Plaintiff’s allegations

 does he contend that Dr. Lane ignored his complaints of back pain [Doc. 29 p. 4].

        The Court agrees that Plaintiff’s allegations are insufficient to state a § 1983 claim

 against Dr. Lane. Accepting Plaintiff’s allegations as true, he was treated by Dr. Lane for

 the problem Plaintiff presented to him, i.e., an eye problem. Plaintiff has not presented any

 allegations that he complained of back pain to Dr. Lane, or that his prior referral for surgery

 constituted a serious medical need. Rather, Plaintiff alleges only that he advised Dr. Lane

 about his prior evaluation for back surgery and that no action was taken on that information

 by Dr. Lane. These allegations are insufficient to establish that Dr. Lane “subjectively

 perceived a risk of harm and then disregarded it.” Comstock v. McCrary, 273 F.3d 693,

 703 (6th Cir. 2001) (citing Estelle, 429 U.S. at 106). Thus, Dr. Lane’s argument that the

 amended complaint fails to state a claim upon which relief may be granted to him under

 § 1983 is well taken, and he is entitled to be dismissed from this action.




                                               7


Case 3:20-cv-00524-TAV-HBG Document 35 Filed 05/28/21 Page 7 of 8 PageID #: 295
 V.     CONCLUSION1

        For the reasons set forth above, Plaintiff has failed to state a cognizable § 1983 claim

 against Defendants.      Therefore, their respective motions [Docs. 28 and 30] will be

 GRANTED, and this action will be DISMISSED.

        The Court CERTIFIES that any appeal from this action would not be taken in good

 faith and would be totally frivolous. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE




        1
           In light of the conclusions herein, the Court finds it unnecessary to address Defendant’s
 alternative ground for dismissal under the THEA, although the Court notes that Plaintiff’s
 amended complaint alleges a denial of medical treatment under constitutional standards [See,
 generally, Doc. 5], which would necessarily result in a denial of the THCLA defense.
                                                   8


Case 3:20-cv-00524-TAV-HBG Document 35 Filed 05/28/21 Page 8 of 8 PageID #: 296
